United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1883
                                    ___________

In the Matter of:                      *
Gwen G. Caranchini,                    * Appeal from the United States
                                       * District Court for the Western
             Respondent/Appellant.     * District of Missouri.
                                       *
                                       *
                                   __________

                              Submitted: September 22, 1998

                                   Filed: November 4, 1998
                                    ___________

Before BEAM, LAY, and LOKEN, Circuit Judges.
                            ___________

BEAM, Circuit Judge.

       Attorney Gwen Caranchini appeals from the district court's order of disbarment.
The district court disbarred Caranchini in reciprocal disciplinary proceedings initiated
after she was disbarred by the Missouri Supreme Court. See In re Caranchini, 956
S.W.2d 910, 920 (Mo. 1997) (en banc), cert. denied, 118 S. Ct. 2347 (1998). On
appeal she argues that the district court's order of disbarment violated the Double
Jeopardy Clause because the same conduct had already resulted in sanctions.
Furthermore, she argues that the district court denied her due process because no
hearing was held to relitigate the previously sanctioned conduct. For the reasons set
forth below, we affirm the district court.

I.    BACKGROUND
       Attorney Gwen Caranchini was sanctioned under Federal Rule of Civil
Procedure 11 [Rule 11] once in 1989, twice in 1990, and once again in 1992. The
sanctions were imposed in four separate federal court cases originating in the District
of Kansas and the Western District of Missouri. Caranchini's conduct that led to the
sanctions included, inter alia, filing suit before making a reasonable inquiry, and
knowingly relying on a falsely manufactured document. In the process, Caranchini has
paid in excess of $89,500 in sanctions. The sanctions were affirmed by this court and
by the United States Court of Appeals for the Tenth Circuit. Full explanations of the
sanctions can be found in Pope v. Federal Express Corp., 49 F.3d 1327 (8th Cir.
1995), White v. General Motors Corp., 977 F.2d 499 (10th Cir. 1992), Perkins v.
General Motors Corp., 965 F.2d 597 (8th Cir. 1992), and Platt v. Jack Cooper
Transport, Co., 959 F.2d 91 (8th Cir. 1992).

       On January 4, 1993, the Office of Chief Disciplinary Counsel of Missouri sought
to discipline Caranchini based on the federally sanctioned conduct. After a hearing,
findings were made and an information seeking disciplinary action was filed in the
Missouri Supreme Court in January 1995. The matter was then referred to a special
master.

     The special master held a hearing and reviewed all the federally sanctioned
conduct. By reason of the doctrine of offensive non-mutual collateral estoppel,1 the


      1
       The doctrine of offensive non-mutual collateral estoppel permits "a litigant who
was not a party to a prior judgment [to] use that judgment 'offensively' to prevent a
defendant from relitigating issues resolved in the earlier proceeding." Parklane Hosiery
Co. v. Shore, 439 U.S. 322, 326 (1979). The Missouri Supreme Court applied this
doctrine to Caranchini using a four step approach:

      1) the identity of the issues involved in the prior adjudication and the
      present action, 2) whether the prior judgment was on the merits, 3)
      "whether the party against whom collateral estoppel is asserted was a

                                          -2-
special master did not allow Caranchini to relitigate the facts or law relating to the
sanctioned conduct. The special master examined the sanctioned behavior only to
determine if it violated the Missouri Rules of Professional Conduct. During the special
master's hearing, Caranchini was also given the opportunity to present mitigating
evidence.2 On April 23, 1997, the special master issued findings that detailed
numerous violations of the Missouri Rules of Professional Conduct. The recommended
punishment was a reprimand.

        The Missouri Supreme Court reviewed the federally sanctioned conduct and the
mitigating evidence de novo. Like the special master, it applied the doctrine of
offensive non-mutual collateral estoppel to preclude relitigation of the facts established
in the federal court sanctions. The Missouri Supreme Court found that "the record in
this case clearly establishes that [Caranchini] intentionally submitted a false document,
intentionally made false statements, and intentionally withheld material information."
In re Caranchini, 956 S.W.2d at 919. Caranchini was then unanimously disbarred on
December 23, 1997.

       On January 14, 1998 the United States District Court for the Western District
of Missouri issued an order to show cause why Caranchini should not also be disbarred
in federal court. The district court found that "the misconduct determined by the


      party or in privity with a party to the prior adjudication," and 4) whether
      the party had a full and fair opportunity in the prior adjudication to litigate
      the issue for which collateral estoppel is asserted.

In re Caranchini, 956 S.W.2d at 912-13 (quoting Oates v. Safeco Ins. Co. of America,
583 S.W.2d 713, 719 (Mo. 1979) (en banc)).
      2
         During the adversarial hearing, Caranchini elicited favorable testimony of
clients, attorneys, and law clerks. The evidence and testimony noted her eighteen years
of legal practice, her dedication, and the suffering, both financial and physical, that she
has endured as a result of the federal sanctions.

                                           -3-
Missouri Supreme Court has been conclusively established." In re Caranchini, No. 98-
174-D (W.D. Mo. Mar. 12, 1998) (en banc order disbarring Caranchini). The district
court then deferred to the findings and judgment of the Missouri Supreme Court and
unanimously disbarred Caranchini. She now appeals.

II.    DISCUSSION

       Caranchini first argues that disbarment by the district court constitutes a violation
of the Double Jeopardy Clause. Second, she argues that her due process rights were
violated by the district court's disciplinary proceedings. Caranchini also argues that the
state disbarment proceedings similarly violated her double jeopardy and due process
rights. However, we are without jurisdiction to review the Missouri Supreme Court's
judgment of disbarment.3 All of Caranchini's other arguments have been carefully
reviewed and lack sufficient merit to be discussed.

       A.     Double Jeopardy

       Caranchini argues that her disbarment violates double jeopardy because Rule 11
sanctions were previously imposed on the same conduct. Caranchini contends that she
has been subject to multiple punishments for the same offense in violation of the
Double Jeopardy Clause. See U.S. Const. amend. V; North Carolina v. Pearce, 395
U.S. 711, 717 (1969), overruled on other grounds by Alabama v. Smith, 490 U.S. 794
(1989). Although disbarment may be considered punishment "in common parlance,"


       3
        See Randall v. Reynoldson, 640 F.2d 898, 901 (8th Cir. 1981). Courts, whether
state or federal, have inherent authority to suspend or disbar attorneys admitted to
practice before them. "The court's control over a lawyer's professional life derives from
[their] relation to the responsibilities of a court." Theard v. United States, 354 U.S.
278, 281 (1957). Attorneys are representatives of the court and the authority to disbar
is necessary to protect the public. See id. The Missouri Supreme Court exercised its
authority and unanimously disbarred Caranchini.

                                            -4-
Hudson v. United States, 118 S. Ct. 488, 493 (1997) (quotation sources omitted), we
find that attorney discipline, including sanctions and disbarment, is not "punishment"
for purposes of the Double Jeopardy Clause.

       Other courts have considered this issue and have similarly concluded that there
is no double jeopardy. See Mississippi State Bar v. Young, 509 So. 2d 210, 214 n.1
(Miss. 1987) ("Most states which have addressed the matter have held that disciplinary
proceedings are not so criminal in nature as to evoke double jeopardy protections.");
see also In re Caranchini, 956 S.W.2d at 914-15 (holding that disbarment proceedings
do not violate double jeopardy); cf. Hudson, 118 S. Ct. at 496 (holding that sanctions
and professional disbarment of bank officers did not create a double jeopardy obstacle
for criminal indictments). Attorney discipline, including sanctions and disbarment, is
not "punishment" for purposes of double jeopardy. See In re Brown, 906 P.2d 1184,
1191 (Cal. 1995); Colorado v. Marmon, 903 P.2d 651, 655 (Colo. 1995) (en banc).
Instead, attorney discipline is designed to protect the public and is therefore remedial
in nature. See Theard, 354 U.S. at 281 (stating that disbarment is a necessary power
to protect the public).

       We are persuaded on this issue by the practical reasoning in Office of the
Disciplinary Counsel v. Campbell, 345 A.2d 616, 621 (Pa. 1975). The Campbell court
states that, "[i]f disciplinary actions were viewed, for constitutional purposes, as
placing an individual in jeopardy, an attorney who was convicted of a crime could not
be disbarred for that crime. . . . the state would be compelled to have in its midst an
uncensured attorney who is a convicted criminal." Id.

      B.     Due Process

        Caranchini next argues that her due process rights were violated because the
district court did not grant her a hearing to dispute the facts established in earlier
litigation. The facts were proved in Rule 11 sanction proceedings. The sanctioned

                                          -5-
conduct was then the foundation for the Missouri Supreme Court's disciplinary
judgment. The federal district court, in turn, deferred to the findings and judgment of
the Missouri Supreme Court and disbarred Caranchini. Caranchini argues that in her
case, due process requires that each court hold a hearing to relitigate the sanctioned
conduct de novo, and that each court issue its own findings of fact and conclusions of
law.

      Notwithstanding Caranchini's urging to review the sanctioned conduct de novo,
federal courts generally defer to state court findings in disbarment proceedings and
typically impose the identical discipline. See In re Hoare, No. 97-2005, 1998 WL
350885, at *3 (8th Cir. July 2, 1998). Although disbarment by state courts does not
automatically result in disbarment in the federal courts, "high respect" is given "to the
judgment of the state court in its disbarment proceedings." Randall v. Reynoldson,
640 F.2d 898, 901 (8th Cir. 1981).

       In the context of federal court disbarment proceedings, narrow review of state
court findings is permitted. The district court deferred to the findings of the Missouri
Supreme Court and disbarred Caranchini. We review the district court's disciplinary
order for abuse of discretion. See Hoare, 1998 WL 350885, at *3.

       Federal courts will not defer to state court disciplinary findings and judgments
when independent review of the state record reveals: 1) a state procedure that lacks due
process because of failure to provide notice or an opportunity to be heard, 2) an
"infirmity of proof," or 3) some other "grave reason" why deference should not be
given. See Randall, 640 F.2d at 901-02 (quotations omitted). Caranchini argues that
the federal courts should not defer in her case since the state procedures violated due
process. She contends that due process was lacking because she was not given an
opportunity to relitigate the federally sanctioned conduct. In making its findings, the
Missouri Supreme Court did not provide a hearing to relitigate the sanctioned conduct,
but applied, as indicated, the doctrine of offensive non-mutual collateral estoppel to

                                          -6-
preclude relitigating issues determined by a prior valid judgment. See In re Caranchini,
956 S.W.2d at 912-13.

        Caranchini had already received a hearing and full opportunity to litigate the
sanctioned conduct in federal court. The Missouri Supreme Court also provided
Caranchini with notice and an opportunity to be heard, wherein she was permitted to
present mitigating evidence, on the issue of whether the federally sanctioned conduct
violated the Missouri Rules of Professional Conduct. We find that due process was
satisfied in Caranchini's case. Cf. Randall, 640 F.2d at 902 (finding no due process
violation when collateral estoppel applied to factual basis for disbarment). Due process
does not require relitigation of valid prior judgments.

        We find that no due process violation, "infirmity of proof," or "grave reason"
exists such that the district court should not defer to the state court findings. Absent
one of these conditions, we will not engage in the kind of independent determinations
of fact and law that Caranchini seeks. Therefore, the district court did not abuse its
discretion by deferring to the state court findings and judgment.

      C.     Reinstatement Proceedings

      Mr. Justice Frankfurter commented that "[a] proceeding for disbarment of a
lawyer is always painful." Theard, 354 U.S. at 279. Caranchini's case is certainly no
different. With this in mind, we note that subsequent efforts by Caranchini might prove
fruitful. We are cognizant that the Missouri Supreme Court permits the reinstatement
of disbarred attorneys at an appropriate time. "[A]ny attorney or counselor at law
removed from practice . . . on application to the supreme court . . . may be reinstated
as such attorney or counselor at law, in the discretion of the court, at any time after one
year from the date of such judgment of removal or suspension." Mo. Rev. Stat. §
484.270.


                                           -7-
        This is not a hollow remedy since the Missouri Supreme Court has often
provided for leave to apply for reinstatement within a certain number of years. See,
e.g., In re McMullin, 370 S.W.2d 151, 156 (Mo. 1963) (en banc); In re Foley, 364
S.W.2d 1, 9 (Mo. 1963) (en banc). In the event that application for reinstatement is
made consistent with the applicable requirements, we are confident that the Missouri
Supreme Court's careful review will show whether Caranchini has changed her
fundamental approach to the practice of law and has embraced the professionalism and
civility required of all representatives of the court. Our review of the record leads us
to believe that such change may have occurred or be in the process of occurring as a
consequence of the punishment she has been meted. We are confident that the federal
courts would likely follow any reinstatement determination made by the Missouri
Supreme Court. However, Caranchini's professional misfortune should not cloud the
legal analysis.

III.   CONCLUSION

       Although it may seem to Caranchini as though a snowball has precipitated an
avalanche in this case, it is incumbent upon courts to maintain integrity, professionalism
and civility among its practitioners. The Missouri Supreme Court and the federal courts
entrusted Caranchini with the right to represent others before their tribunals. Courts
cannot allow a blizzard of unethical conduct to sweep across an unsuspecting public.
We are not unsympathetic to the pleas of Caranchini, especially in light of the
circumstances of her case, including the evidence presented in support of her
rehabilitation, but this judgment reflects the protection of the public and not the
unmitigated concerns of an individual.

       We recognize the many payments which Caranchini has now made in terms of
monetary sanctions, professional service, and genuine contrition. The idea that
integrity, professionalism and civility should supplant "win at all cost" strategies has
surely been a long lesson for Caranchini and should serve as a caution to every member

                                           -8-
of the bar in this Circuit. Although the law compels us to affirm the district court, the
record, along with Missouri's procedure for reinstatement, suggests that the future may
lead to her rehabilitation.

      The district court's order of disbarment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -9-